Citation Nr: 0638329	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-04 196	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1992 and from August 1994 to October 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In October 2004, the Board remanded 
the veteran's service connection claim for a heart disease 
and an increased initial ratings claim for bronchial asthma 
to the RO for additional development.  Subsequently, the RO, 
in an April 2006 rating decision, granted service connection 
for heart disease.  The grant of service connection 
represents a complete grant of that benefit sought on appeal.  
Thus, the Board does not have jurisdiction over that issue.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).   

The RO also increased the evaluation for bronchial asthma to 
30 percent in the April 2006 rating decision.  As that award 
was not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The case is now before the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's asthma is not manifested by Forced Expiratory 
Volume in one second (FEV-1) of 40 to 55 percent predicted, 
or; the ratio of FEV-1 to Forced Vital Capacity (FVC) of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A December 2004 RO 
letter satisfied the four elements delineated in Pelegrini, 
supra.  Further, in compliance with the Board's October 2004 
remand, the veteran was asked to identify any additional 
evidence.  In his response to the October 2004 VA notice 
letter, the veteran did not provide any new information.  
Thus, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought.  In May 2005, the veteran was 
examined and the examiner provided the requested etiology 
opinion.  In April 2006, VA readjudicated the appeal and 
issued a supplemental statement of the case (SSOC).  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's October 2004 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Accordingly, the Board finds that the evidence of record-- 
service and post-service medical records, service personnel 
records, VA examination reports, and lay statements --  is 
adequate for determining the criteria for a higher initial 
rating and no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an April 
2006 notice letter, the veteran was provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  Since a higher initial rating in excess of 30 
percent is being denied, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra. 

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996).

Analysis

The veteran contends that his service-connected asthma 
warrants an initial disability rating in excess of 30 
percent.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's asthma is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602.  
Under Diagnostic Code 6602, a maximum 100 percent evaluation 
requires FEV-1 less than 40 percent predicted, or: FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  

A 60 percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

A 30 percent evaluation requires FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

The veteran has submitted VA treatment records and two VA 
examination reports in support of his claim.  VA treatment 
reports from October 2001 to December 2002 and from July 2003 
to October 2004 document consultations that the veteran had 
regarding his bronchial asthma and showed that the veteran's 
bronchial asthma was controlled by inhalers, which he used on 
a daily basis.  

In August 2002, the veteran underwent a VA respiratory 
examination.  At the examination, the veteran reported that 
he was diagnosed with bronchial asthma in 1999 and has 
controlled his condition with daily inhalers.  In 2001, he 
had no lost time due to asthma attacks.  Physical examination 
revealed that his head, ears, eyes, nose, and throat were 
normal and his lungs were clear bilaterally.  A pulmonary 
function test showed that FEV-1 was at 114 percent of 
predicted and FEV-1/FVC was 84 percent predicted.  
Spirometric, lung volumes, and diffusion capacity tests all 
returned normal results.  Similarly, a May 2005 VA examiner 
found that the veteran experienced about three asthma attacks 
per year and takes his inhaler on a regular basis, but 
regular exercise did not pose a problem.  On physical 
examination, the trachea was central and respiratory 
excursion was normal.  The lung fields were clear.  
Accordingly, the veteran's symptomatology for his asthma, to 
include daily use of inhalers, approximates a 30 percent 
disability rating under Diagnostic Code 6602.  See 38 C.F.R. 
§ 4.97.  A 60 percent evaluation requires FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

Based on the above, the Board finds that the symptomatology 
required for a 60 percent rating have not been met.  There is 
no evidence of FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Therefore, entitlement 
to an evaluation in excess of 30 percent is not merited.

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 30 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b).

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for 
bronchial asthma might be warranted for any period of time 
during the pendency of this appeal.  Fenderson, 12 Vet. App. 
119.  But there is no evidence that the veteran's asthma has 
been persistently more severe than the extent of disability 
contemplated under the assigned 30 percent rating at any time 
during the period of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's asthma has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial rating in excess of 30 percent for bronchial 
asthma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


